DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Applicant’s specification discloses the presence of a substance which Applicant refers to as “acetal”. Technically speaking, acetals are a class of chemicals rather than a particular chemical species. However, in the art of ethanol production and purification, the word “acetal” is often used to refer to 1,1-Diethoxyethane (aka acetaldehyde diethyl acetal). Therefore, under normal circumstances, Examiner would consider the term “acetal” in the context of the present application as being an art recognized term referring to 1,1-Diethoxyethane.
This is not inconsistent with Applicant’s specification which clarifies that “In high-grade ethanol production the acetal is typically diethoxyethane,” (paragraph [0006]). Examiner notes that there are two different chemicals to which “diethoxyethane” may refer, 1,1-Diethoxyethane and 1,2-Diethoxyethane (aka ethylene glycol diethyl ether). Regardless, in the context of the present application, Examiner would normally consider it understood that “acetal” and “diethoxyethane” both refer to 1,1-Diethoxyethane.
However, Applicant’s specification provides a reaction formula (see paragraph [0005]) for a reaction producing which Applicant also refers to as “acetal” (see paragraph [0006]). The acetal produced in said reaction (see the chemical on the product side [right hand side] of said reaction, i.e. that next to water is not 1,1-Diethoxyethane, nor is it 1,2-diethoxyethane. Instead, said chemical diethoxymethane. This apparent inconsistency suggests that either: 1) the chemical formula of the acetal the reaction of paragraph [0005] is written incorrectly, or that 2) Applicant is using the term “acetal” not to refer to any specific chemical, but rather any chemical having an acetal functional group.
If Applicant intended for the reaction of paragraph [0005] to include “diethoxyethane”, i.e. 1,1-Diethoxyethane, on the product side thereof, the formula of the acetal therein should be CH3CH-(OCH2CH3)2 or the like. If Applicant intended for said reaction to include a generic acetal, the formula of said acetal R1O-CHR3-OR2 or the like. Examiner notes that said formulas would be more easily readable if presented as skeletal formulas, i.e. formulas having the formulas pictured below. 
Diethoxyethane, i.e. 1,1-Diethoxyethane, often called simply “acetal” in the art of Ethanol production:

    PNG
    media_image1.png
    71
    262
    media_image1.png
    Greyscale

Generic Acetal:

    PNG
    media_image2.png
    92
    105
    media_image2.png
    Greyscale

Furthermore, Applicant describes the reaction in paragraph [0005] as being a formation of acetal by an acid catalyzed reaction between ethanol and acetaldehyde (see paragraph [0004]). If such is the case, the chemical formulas on the reactant side (i.e. the left-hand side) of said reaction are also incorrect. Said chemical formulas appear to represent methanol and an incorrectly written ethanol (i.e. a formula for ethanol which is missing a carbon). The formulas should be as follows, for ethanol: CH3CH2OH, and for acetaldehyde: CH3CHO. Examiner notes that said formulas would be more easily readable if presented as skeletal formulas, i.e. formulas having the formulas pictured below.
Ethanol:

    PNG
    media_image3.png
    75
    107
    media_image3.png
    Greyscale

Acetaldehyde:

    PNG
    media_image4.png
    100
    107
    media_image4.png
    Greyscale

To overcome this objection, Applicant should amend paragraph [0005] such that the reaction therein contains correctly written chemical formulas for the ethanol, acetaldehyde, and the acetal. Examiner notes, that considering that the proposed reactants in the reaction of paragraph [0005] are ethanol and acetaldehyde, it seems unlikely that the acetal produced in said reaction would be anything other than 1,1-Diethoxyethane. Therefore, Examiner suggests Amending paragraph [0005] to depict a formula having the following form:

    PNG
    media_image3.png
    75
    107
    media_image3.png
    Greyscale
  + 
    PNG
    media_image4.png
    100
    107
    media_image4.png
    Greyscale
 <=> 
    PNG
    media_image1.png
    71
    262
    media_image1.png
    Greyscale
+ H2O
In amending the specification, no new matter should be added. Examiner notes that the issues in the reaction of paragraph [0005] are considered to be inadvertent errors. The amendments suggested by Examiner above to correct said reaction will not be considered new matter. Corrections to the said reaction which result in said reaction having a material difference in scope to that of the correction proposed by Examiner will be evaluated on a case by case basis as to whether or not such corrections should be considered new matter. 
Appropriate correction is required.

Claim Objections
Claims 8, 24, and 25 objected to because of the following informalities:  
With regard to claim 8: In line 2, replace “the at least on feed” with --the at least one feed--.
Claim 24 recites “the at least the portion of the low boiling components” once bridging lines 1 and 2, and a second time in line 2. This limitation is grammatically erroneous (or at least grammatically awkward). Applicant should amend claim 24 to recite merely --the portion of the low boiling components-- in place of “the at least the portion of the low boiling components”. Examiner notes that this amendment will do nothing to limit the scope of claim 24 over its current form.
Claim 25 recites “the at least the portion of the low boiling components” once in line1 1, and a second time in line 2. This limitation is grammatically erroneous (or at least grammatically awkward). Applicant should amend claim 25 to recite merely --the portion of the low boiling components-- in place of “the at least the portion of the low boiling components”. Examiner notes that this amendment will do nothing to limit the scope of claim 25 over its current form. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: The terms “low boiling components” and “high-boiling components”, first introduced in lines 3-4 of independent claim 1, are relative terms which render the claim indefinite. The terms “low boiling components” and “high boiling components” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the scope of “low boiling components” and “high-boiling components” is unclear, i.e. a person having ordinary skill in the art would be unable to determine what compounds qualify as low boiling components nor what compounds qualify as high boiling components.
Although it is unclear the bounds of what would be considered “low boiling components” and “high boiling components”, the natural presumption is that low boiling components are components having boiling points lower than that of ethanol, and that high boiling components are components having boiling points higher than that of ethanol. This presumption is nominally supported by Applicant’s specification which provides methanol, acetaldehyde, and ethyl acetate as examples of low boiling compounds, and acetals and fusels (e.g., C3, C4, and C5 alcohols) as examples of high-boiling compounds (paragraph [0002]). 
However, this presumption encounters a number of problems when evaluated in view of Applicant’s claims. Namely, Applicant’s claims specify that the first feed stream includes “ethanol, low boiling components, and high boiling components, and water”. The fact that water is mentioned separately from high boiling components implies that water is not a high boiling component, despite water having a higher boiling point than ethanol AND some of the exemplary high boiling components named in Applicant’s specification, i.e. water has a higher boiling point than propanol. 
More seriously, claim 3 specifies that “the low boilers removal process further includes removing at least a portion of the acetal from the first feed stream via the overhead stream of the first distillation column,” (emphasis added). This limitation implies that acetal is a low boiling component, which of course, runs counter to the presumption that low boiling components as claimed would include only compounds having boiling points lower than that of ethanol. Furthermore, this suggestion by claim 3 runs counter to Applicant’s specification, which identifies Acetal as a high boiling component (paragraph [0002]).
For the purposes of examination, low boiling components have been interpreted as being compounds with a lower boiling point than ethanol, and high boiling components have been interpreted as being compounds with a higher boiling point than ethanol. 
To overcome this rejection, Applicant should amend claim 1 to clearly define the scope of “low boiling components” and the scope of “high boiling components”.
Claim 1 recites “removing at least a portion of the water from the second feed stream to produce an anhydrous stream,” in lines 12-13. This limitation is unclear, as it requires that the water removal step merely remove a portion of the water from the second feed stream to produce the anhydrous stream, whereas Examiner’s understanding is that a stream cannot be considered anhydrous unless substantially all water (aside from trace amounts) has been removed therefrom. The fact that claim 1 merely requires that a portion of the water in the second feed stream be removed to yield “an anhydrous stream” calls into question the scope of the term “anhydrous” as used in Applicant’s claims.
For the purposes of examination, the claimed “anhydrous stream” has been interpreted as being a stream from which substantially all water has been removed.
To overcome this rejection, Applicant may: 1) amend lines 12-13 of claim 1 to recite --removing 
With regard to claim 1: The term “high-grade ethanol”, originally recited in line 21 of claim 1, is a relative term which renders the claim indefinite. The term “high-grade ethanol” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
To elaborate on the above, “high-grade ethanol” is not an art recognized term. At the very least, “high-grade ethanol” does not have a clear and consistent meaning within the art. 
Applicant’s specification does provide an explicit definition of high-grade ethanol as being “the U.S. Pharmacopeia grade specifications for high-grade ethanol, which include at least 99.2 wt% ethanol, less than 200ppm methanol, less than 10 ppm acetaldehyde and acetal combined, and less than 300ppm of other organics (e.g., ethyl acetate and fusels),” (paragraph [0040]). However, Examiner was unable to find any documentation regarding specifications set forth by U.S. Pharmacopeia for anything referred to as “high-grade” ethanol, nor has any such documentation been made of record by Applicant. Furthermore, while Applicant’s definition does include specific specifications which are required of a solution to be considered “high-grade ethanol”, these specifications on their own are insufficient, as Applicant’s definition states that “the U.S. Pharmacopeia grade specifications for high-grade ethanol,” “include” the disclosed specifications, implying that there are additional required specifications which are not explicitly described in Applicant’s definition.
For the purposes of examination, “high-grade ethanol” has been given a broad interpretation. 
To overcome this rejection, Applicant should either: 1) amend the claims to explicitly describe the scope of “high-grade ethanol”, or 2) submit an IDS containing a citation to the U.S. Pharmacopeia grade specifications for high-grade ethanol to which Applicant’s definition in paragraph [0040] refers along with a copy of said specifications, as well as clear evidence and/or reasoning establishing that said specifications are, in fact, the ones referenced in paragraph [0040] of Applicant’s specification.
Claim 1 recites “wherein the overhead stream of the second distillation column includes a high-grade ethanol product,” in lines 20-22. It is unclear what is required of a stream for it to be one which “includes a high-grade ethanol product”.
In the context of US patent law, the word “includes” is taken to be substantially synonymous with “comprising”. In US patent law, when a stream is said to “include” or “comprise” a particular substance, it is understood that said stream may include further unrecited substances. Therefore, one could reasonably interpret the limitation in question as requiring that the overhead stream merely comprise a fraction which, upon further purification, could hypothetically be obtained as a high-grade ethanol product. Under such an interpretation, any stream which “includes a high-grade ethanol product” would be no narrower in scope than any ethanol stream which merely comprises ethanol.
However, Examiner’s understanding is that Applicant intends for the claimed overhead stream of the second distillation column to be (i.e. to consist of) a high-grade ethanol product (i.e. an ethanol solution having sufficient purity to be considered “high-grade”). Therefore, for the purposes of examination, claim 1 has been interpreted as reciting --wherein the overhead stream of the second distillation column is a high-grade ethanol product.--
To overcome this rejection, Applicant should amend lines 20-22 of claim 1 to recite --wherein the overhead stream of the second distillation column is a high-grade ethanol product--.
Claims 2-6 and 21-23 are rejected due to their dependency on indefinite claim 1.
Claim 3 recites “wherein the first feed stream includes acetal, wherein the low boilers removal process further includes removing at least a portion of the acetal from the first feed stream via the overhead stream of the first distillation column.”
As discussed in the objections to the specification above, there is a lack of clarity therein as to what “acetal” refers to. Given this lack of clarity, it has become unclear what “acetal” refers to when used in the claims.
In the broad sense, the term “acetal” references a class of chemicals rather than to a specific chemical. However, in the context of alcohol distillation, the word “acetal” is often used to refer to 1,1-Diethoxyethane (aka acetaldehyde diethyl acetal). Therefore, for the purposes of examination, Examiner has interpreted “acetal” as being 1,1-Diethoxyethane (aka acetaldehyde diethyl acetal).
Applicant should clarify the scope of “acetal” as appropriate. 
Claim 6 recites “wherein the bottom stream of the second distillation column includes a fuel-grade ethanol product”.
Applicant’s specification explicitly defines “fuel-grade ethanol” as being “ethanol product that includes a greater level of impurities (e.g., methanol, acetaldehyde, acetal, ethyl acetate, fusels) than high-grade ethanol,” (paragraph [0040]). However, as discussed in the rejections of claim 1 above, the scope of “high-grade ethanol” is unclear. Therefore, because the term “fuel-grade ethanol” is defined in terms of the indefinite term “high-grade ethanol”, the scope of “fuel grade ethanol” is also indefinite. 
For the purposes of examination, “fuel-grade ethanol” has been given a broad interpretation.
This rejection will be overcome by overcoming the above rejections concerning the term “high-grade ethanol”. 
In the interest of clarity and compact prosecution, Examiner notes that, in the absence of any explicit definition of “fuel-grade ethanol” within the claims, even when this rejection is overcome, due to the presence of the definition in Applicant’s paragraph [0040] any ethanol stream which is less pure in some regard than the claimed “high-grade ethanol” will qualify as “fuel grade ethanol”.
Claim 6 recites “wherein the bottom stream of the second distillation column includes a fuel-grade ethanol product”. It is unclear what is required of a stream for it to be one which “includes a fuel-grade ethanol product”.
In the context of US patent law, the word “includes” is taken to be substantially synonymous with “comprising”. In US patent law, when a stream is said to “include” or “comprise” a particular substance, it is understood that said stream may include further unrecited substances. Therefore, one could reasonably interpret the limitation in question as requiring that the bottom stream merely comprise a fraction which, upon further purification, could hypothetically be obtained as a fuel-grade ethanol product. Under such an interpretation, any stream which “includes a fuel-grade ethanol product” would be no narrower in scope than any ethanol stream which merely comprises ethanol.
However, Examiner’s understanding is that Applicant intends for the claimed bottom stream of the second distillation column to be (i.e. to consist of) a fuel-grade ethanol product (i.e. an ethanol solution having sufficient purity to be considered “fuel-grade”). Therefore, for the purposes of examination, claim 6 has been interpreted as reciting --wherein the bottom stream of the second distillation column is a fuel-grade ethanol product.--
To overcome this rejection, Applicant should amend claim 6 to recite --wherein the bottom stream of the second distillation column is a fuel-grade ethanol product--.
With regard to claim 7: The terms “low boiling components” and “high-boiling components”, first introduced in lines 3-4 of independent claim 7, are relative terms which render the claim indefinite. The terms “low boiling components” and “high boiling components” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the scope of “low boiling components” and “high-boiling components” is unclear, i.e. a person having ordinary skill in the art would be unable to determine what compounds qualify as low boiling components nor what compounds qualify as high boiling components.
Although it is unclear the bounds of what would be considered “low boiling components” and “high boiling components”, the natural presumption is that low boiling components are components having boiling points lower than that of ethanol, and that high boiling components are components having boiling points higher than that of ethanol. This presumption is nominally supported by Applicant’s specification which provides methanol, acetaldehyde, and ethyl acetate as examples of low boiling compounds, and acetals and fusels (e.g., C3, C4, and C5 alcohols) as examples of high-boiling compounds (paragraph [0002]). 
However, this presumption encounters a number of problems when evaluated in view of Applicant’s claims. Namely, Applicant’s claims specify that the first feed stream includes “ethanol, low boiling components, and high boiling components, and water”. The fact that water is mentioned separately from high boiling components implies that water is not a high boiling component, despite water having a higher boiling point than ethanol AND some of the exemplary high boiling components named in Applicant’s specification, i.e. water has a higher boiling point than propanol. 
More seriously, claim 3 specifies that “the low boilers removal process further includes removing at least a portion of the acetal from the first feed stream via the overhead stream of the first distillation column,” (emphasis added). Although claim 3 is a dependent of claim 1, not claim 7, this limitation implies that acetal is a low boiling component, which of course, runs counter to the presumption that low boiling components as claimed would include only compounds having boiling points lower than that of ethanol. Furthermore, this suggestion by claim 3 runs counter to Applicant’s specification, which identifies Acetal as a high boiling component (paragraph [0002]).
For the purposes of examination, low boiling components have been interpreted as being compounds with a lower boiling point than ethanol, and high boiling components have been interpreted as being compounds with a higher boiling point than ethanol. 
To overcome this rejection, Applicant should amend claim 7 to clearly define the scope of “low boiling components” and the scope of “high boiling components”.
Claim 7 recites “removing at least a portion of the water from the vaporous stream via one or more membranes to produce an anhydrous feed stream including ethanol and high boiling components,” in lines 10-12. This limitation is unclear, as it requires that the water removal step merely remove a portion of the water from the second feed stream to produce the anhydrous stream, whereas Examiner’s understanding is that a stream cannot be considered anhydrous unless substantially all water (aside from trace amounts) has been removed therefrom. The fact that claim 7 merely requires that a portion of the water in the second feed stream be removed to yield “an anhydrous stream” calls into question the scope of the term “anhydrous” as used in Applicant’s claims.
For the purposes of examination, the claimed “anhydrous stream” has been interpreted as being a stream from which substantially all water has been removed.
To overcome this rejection, Applicant may: 1) amend lines 10-12 of claim 7 to recite -- removing 
Claim 7 recites “wherein the overhead stream includes a high-grade ethanol product,” in lines 18-19. The antecedent basis for “the overhead stream” in this limitation is unclear, as it is unclear if “the overhead stream” refers to the “overhead stream from the distillation column” recited in line 18 or the “overhead stream of the stripper column” recited in line 6.
Presumably, Applicant intends for “the overhead stream” referenced in line 18-19 to be the “overhead stream from the distillation column”.
Applicant should amend claim 7 to clarify as appropriate, i.e. by amending claim 7 to recite --wherein the overhead stream from the distillation column includes a high-grade ethanol product--.
Claim 7 recites “wherein the overhead stream includes a high-grade ethanol product,” in lines 18-19. It is unclear what is required of a stream for it to be one which “includes a high-grade ethanol product”.
In the context of US patent law, the word “includes” is taken to be substantially synonymous with “comprising”. In US patent law, when a stream is said to “include” or “comprise” a particular substance, it is understood that said stream may include further unrecited substances. Therefore, one could reasonably interpret the limitation in question as requiring that the overhead stream merely comprise a fraction which, upon further purification, could hypothetically be obtained as a high-grade ethanol product. Under such an interpretation, any stream which “includes a high-grade ethanol product” would be no narrower in scope than any ethanol stream which merely comprises ethanol.
However, Examiner’s understanding is that Applicant intends for the claimed overhead stream of the distillation column to be (i.e. to consist of) a high-grade ethanol product (i.e. an ethanol solution having sufficient purity to be considered “high-grade”). Therefore, for the purposes of examination, claim 7 has been interpreted as reciting --wherein the overhead stream of the distillation column is a high-grade ethanol product.--
To overcome this rejection, Applicant should amend lines 18-19 of claim 7 to recite --wherein the overhead stream from the distillation column is a high-grade ethanol product--.
With regard to claim 7: The term “high-grade ethanol”, originally recited in line 19 of claim 1, is a relative term which renders the claim indefinite. The term “high-grade ethanol” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
To elaborate on the above, “high-grade ethanol” is not an art recognized term. At the very least, “high-grade ethanol” does not have a clear and consistent meaning within the art. 
Applicant’s specification does provide an explicit definition of high-grade ethanol as being “the U.S. Pharmacopeia grade specifications for high-grade ethanol, which include at least 99.2 wt% ethanol, less than 200ppm methanol, less than 10 ppm acetaldehyde and acetal combined, and less than 300ppm of other organics (e.g., ethyl acetate and fusels),” (paragraph [0040]). However, Examiner was unable to find any documentation regarding specifications set forth by U.S. Pharmacopeia for anything referred to as “high-grade” ethanol, nor has any such documentation been made of record by Applicant. Furthermore, while Applicant’s definition does include specific specifications which are required of a solution to be considered “high-grade ethanol”, these specifications on their own are insufficient, as Applicant’s definition states that “the U.S. Pharmacopeia grade specifications for high-grade ethanol,” “include” the disclosed specifications, implying that there are additional required specifications which are not explicitly described in Applicant’s definition.
For the purposes of examination, “high-grade ethanol” has been given a broad interpretation. 
To overcome this rejection, Applicant should either: 1) amend the claims to explicitly describe the scope of “high-grade ethanol”, or 2) submit an IDS containing a citation to the U.S. Pharmacopeia grade specifications for high-grade ethanol to which Applicant’s definition in paragraph [0040] refers along with a copy of said specifications, as well as clear evidence and/or reasoning establishing that said specifications are, in fact, the ones referenced in paragraph [0040] of Applicant’s specification.
Claims 8, 9, 24, and 25 are rejected due to their dependency on indefinite claim 7.
Claim 21 recites “wherein removing the portion of the low boiling components includes externally venting the portion of the low boiling components.” It is unclear what “externally venting” means. Specifically, it is unclear how “externally venting” differs from merely “venting”. 
For the purposes of Examination, “externally venting” has been interpreted merely as “venting”.
Applicant should amend claim 21 to clarify as appropriate.
Claim 22 recites “wherein the first feed stream includes at least a portion of a regen feed stream or at least a portion of a 190P feed stream.” 
It is unclear what is required of said first stream to meet the limitation that it includes “at least a portion of a 190P feed stream.
To meet this limitation, need the first feed stream be 190P, need it merely contain a stream which, prior to blending with one or more other streams to form the first stream, was 190P, or need it merely contain a stream which could hypothetically be processed into a 190P stream (as prior to processing, said 190P stream can be considered to be contained within the first feed stream)?
For the purposes of examination, this limitation has been interpreted as requiring that the first feed stream be 190P.
Applicant should amend claim 22 to clarify as appropriate.
Claim 23 recites “wherein the second feed stream further includes at least a portion of a 190P feed stream.” 
It is unclear what is required of said second stream to meet the limitation that it includes “at least a portion of a 190P feed stream.
To meet this limitation, need the second feed stream be 190P, need it merely contain a stream which, prior to blending with one or more other streams to form the first stream, was 190P, or need it merely contain a stream which could hypothetically be processed into a 190P stream (as prior to processing, said 190P stream can be considered to be contained within the first feed stream)?
For the purposes of examination, this limitation has been interpreted as requiring that the second feed stream be 190P.
Applicant should amend claim 23 to clarify as appropriate.
Claim 24 recites “wherein removing the at least the portion of the low boiling components includes externally venting the at least the portion of the low boiling.” It is unclear what “externally venting” means. Specifically, it is unclear how “externally venting” differs from merely “venting”. 
For the purposes of Examination, “externally venting” has been interpreted merely as “venting”.
Applicant should amend claim 24 to clarify as appropriate. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande (WO 2014/097311).
With regard to claim 1: Deshpande teaches an ethanol production method (abstract), the method comprising:
A low boilers removal process including: receiving at a first distillation column (low boiler column) 33, a first feed stream (dilution tank stream) 16 including ethanol, low boiling components, high boiling components, and water; removing at least a portion of the low boiling components from the first feed stream 16 via an overhead stream 19/27 of the first distillation column 33; and producing a first bottom stream (second hydrous ethanol stream) 17 from the first distillation column 33 (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31).
A water removal process including: receiving a second feed stream (rectified ethanol stream) 28 including ethanol, high boiling components, and water, the second feed 28 stream including at least a portion of the first bottom stream 17; and removing at least a portion of the water from the second feed stream 28 to produce an anhydrous stream 18 (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31).
And a high boilers removal process including: receiving in a second distillation column (high boiler column) 36, a third feed stream 18 including ethanol and high boiling components, the third feed stream 18 being at least a portion of the anhydrous stream 18; removing at least a portion of the high boiling components of the third feed stream from the third feed stream via a bottom stream 23 of the second distillation column 36; and producing an overhead stream 20 from the second distillation column 36, wherein the overhead stream 20 of the second distillation column 36 includes a high-grade ethanol product (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31).
With regard to claim 2: In Deshpande, the first stream includes carbon dioxide which is removed in degassing columns at the top of analyzer columns 30 and 31 prior to said first stream 16 being fed to the first dilation column 33 where low boiling components are removed therefrom via the first distillation column 33 (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31).
With regard to claim 3: Deshpande does not explicitly teach that the first feed stream includes acetal. However, Deshpande teaches that the final ethanol product obtained therein includes a small fraction of Acetal, i.e. less than 0.1 PPM (Table 1). This indicates that the first stream will also include acetal. Thus, it is understood that the first stream necessarily includes acetal.
Deshpande does not explicitly teach that the low boilers removal process further includes removing at least a portion of the acetal from the first feed stream via the overhead stream of the first distillation column. However, it is understood that in distillation processes, total separation of compounds is virtually impossible. Thus, it is understood that the overhead stream of the first distillation column will necessarily contain trace amounts of all components contained within the first feed stream. As discussed above, the first feed stream necessarily contains a fraction of acetal. Therefore, it is understood that at least a portion, i.e. at least a trace amount of said acetal will be removed from the first feed stream via the overhead stream of the first distillation column.
With regard to claim 6: The bottom stream 23 of the second distillation column 36 includes a fuel grade (technical grade) ethanol product [TA] (Figure 3, Page 7 Lines 25-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 5, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Noel (US 2009/0301970).
With regard to claim 4: Desphande teaches all of the limitations of claim 1 as described in the 102 rejections above.
As discussed in the rejection of claim 1 above, Deshpande teaches removing at least a portion of the water from the second feed stream 28 to produce an anhydrous stream 18 (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31). Desphande teaches carrying out said step of removing at least a portion of the water from the second feed stream 28 in a dehydration unit 35 (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31). The identity of the dehydration unit 35 is not particularly limited. Desphande teaches that the step of removing at least a portion of the water from the second feed stream 28 may be achieved by a number of different techniques, including but not limited to membrane separation and molecular sieve dehydration (Figures 1 and 3, Page 6 Lines 6-7, Page 6 Lines 35-Page 7 Line 31, Claim 6). Therefore, Desphande teaches or at least strongly suggests a process wherein the step of removing at least a portion of the water from the second feed stream is carried out by contacting at least a portion of the second feed stream 28 with a membrane.
Desphande is silent to contacting at least a portion of the second feed stream 28 with a membrane comprising generating a vaporous stream from the second feed stream via a stripper column and contacting at least a portion of the vaporous stream with a membrane. 
However, because Desphande does not teach any of the particulars involved in dehydrating the second feed stream with a membrane, in order to implement the taught membrane dehydration step, a person having ordinary skill in the art would be motivated to search the prior art for working examples of ethanol dehydration by membrane.
Furthermore, such methods of dehydrating ethanol streams by membrane are well known in the art. For example, Noel teaches a method of generating anhydrous ethanol by contacting a hydrous ethanol stream with a membrane in a membrane separation unit (Figure 2, abstract, paragraph [0013]), the method comprising supplying a feed stream containing hydrous ethanol from tank E to a stripper column B2, generating a vaporous stream from the second feed stream via the stripper column B2, and contacting the vaporous stream with a membrane (membrane unit) M1 (Figure 2, paragraphs [0021]-[0030]). Note: Although the column B2 is described as a “rectification column”, it is understood that said column qualifies as a stripper column at least due to the fact that steam (which is understood to act as a stripping agent) supplied to the bottom of said column B2 (See Figure 2). Furthermore, said column B2 qualifies as a stripper column in relation to the feed stream from the tank E, as said feed stream is fed into the top of the column B2 (See Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Desphande in view of Noel by carrying out the contacting of at least a portion of the second feed stream 28 with a molecular sieve unit in a manner similar to that taught by Noel, i.e. by incorporating into Desphande steps of generating a vaporous stream from the second feed stream via a stripper column and contacting at least a portion of the vaporous stream with the membrane, in order to implement specific workable steps of dehydration by membrane for the purposes of carrying out the step of dehydration by membrane vaguely disclosed by Desphande. 
With regard to claim 5: Desphande teaches all of the limitations of claim 1 as described in the 102 rejections above.
As discussed in the rejection of claim 1 above, Deshpande teaches removing at least a portion of the water from the second feed stream 28 to produce an anhydrous stream 18 (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31). Desphande teaches carrying out said step of removing at least a portion of the water from the second feed stream 28 in a dehydration unit 35 (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31). The identity of the dehydration unit 35 is not particularly limited. Desphande teaches that the step of removing at least a portion of the water from the second feed stream 28 may be achieved by a number of different techniques, including but not limited to membrane separation and molecular sieve dehydration (Figures 1 and 3, Page 6 Lines 6-7, Page 6 Lines 35-Page 7 Line 31, Claim 6). Therefore, Desphande teaches or at least strongly suggests a process wherein the step of removing at least a portion of the water from the second feed stream is carried out by contacting at least a portion of the second feed stream 28 with a molecular sieve unit.
Desphande is silent to contacting at least a portion of the second feed stream 28 with a molecular sieve unit comprising generating a vaporous stream from the second feed stream via a vaporizer and contacting at least a portion of the vaporous stream with the molecular sieve unit.
However, because Desphande does not teach any of the particulars involved in dehydrating the second feed stream with a molecular sieve unit, in order to implement the taught molecular sieve unit dehydration step, a person having ordinary skill in the art would be motivated to search the prior art for working examples of ethanol dehydration by molecular sieve.
Furthermore, such methods of dehydrating ethanol streams by molecular sieve are well known in the art. For example, Noel teaches a method of generating anhydrous ethanol by contacting a hydrous ethanol stream with a membrane in a molecular sieve unit (Figure 1, paragraph [0012]), the method comprising providing a feed stream comprising hydrous ethanol, generating a vaporous stream from the second feed stream via a vaporizer (evaporator) C and contacting at least a portion of the vaporous stream with one of a plurality of a molecular sieve units MSU1, MSU2, and MSU3 (Figure 1, paragraphs [0016]-[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Desphande in view of Noel by carrying out the contacting of at least a portion of the second feed stream 28 with a molecular sieve unit in a manner similar to that taught by Noel, i.e. by incorporating into Desphande steps of generating a vaporous stream from the second feed stream via a vaporizer and contacting at least a portion of the vaporous stream with the molecular sieve unit, in order to implement specific workable steps of dehydration by molecular sieve unit for the purposes of carrying out the step of dehydration by molecular sieve vaguely disclosed by Desphande.
With regard to claim 22: Desphande teaches all of the limitations of claim 1 as described in the 102 rejections above.
Desphande is silent to the first feed stream includes at least a portion of a regen feed stream or at least a portion of a 190P feed stream.
However, it is known in the art to recycle regen streams from dehydration processes for subsequent processing. For example, Noel teaches a method of generating anhydrous ethanol (abstract), the method comprising processing a regeneration stream from a molecular sieve unit to obtain dehydrated (anhydrous) ethanol therefrom (Figures 1 and 2, paragraphs [0009], [0010], [0018], [0019], [0025]). A person having ordinary skill in the art would recognize that such processing of a regeneration stream is advantageous, as it allows for recovery of additional ethanol (which would otherwise be lost) from said regeneration stream.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Desphande in view of Noel by recycling a regeneration stream (i.e. a regeneration stream obtained from the water removal step in Desphande) into the first feed stream (i.e. via dilution tank 42), so as to recover the alcohol contained in said regeneration stream as additional anhydrous alcohol.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deshpande.
With regard to claim 21: Desphande teaches all of the limitations of claim 1 as described in the 102 rejections above.
In Deshpande, removing the portion of the low boiling components via first distillation column 33 includes withdrawing the portion of the low boiling components via line 27 (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31).
Modified Deshpande does not explicitly teach externally venting said components. However, withdrawing said portion of low boiling point components 27 from the first distillation column 33 necessarily constitutes a step of externally venting said components, i.e. venting said components externally from the first distillation column 33.
In the alternative, i.e. in the unlikely event that the taught withdrawing of said components does not qualify as externally venting, a person having ordinary skill in the art would recognize that said components would need to be disposed of somehow. Furthermore, it is notoriously well known in the art to dispose of unwanted components by venting said components “externally”, i.e. to the environment.
If Deshpande did not necessarily meet the limitation of venting the low boiling components externally, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Deshpande by adding a step of externally venting the removed portion of the low boiling point components, i.e. by venting said components to the environment, in order to obtain a method wherein the non-condensable low boiling point components are successfully disposed of.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande.
With regard to claim 23: Desphande teaches all of the limitations of claim 1 as described in the 102 rejections above.
Desphande is silent to the second feed stream further including at least a portion of a 190P (190 proof stream).
In Desphande, the second feed stream 28, which is the product of rectifier column 34, is a 93% ABV (186 proof) stream (Figures 1 and 3, Page 6 Lines 35-Page 7 Line 31, Page 10 Lines 5-10, Page 11 Lines 29-33, claim 19). Therefore, Desphande is silent to the second feed stream including at least a portion of a 190P stream.
However, a person having ordinary skill in the art would recognize that 190 proof (95% ABV) is the maximum level to which alcohol can be purified by distillation. Furthermore, a person having ordinary skill in the art would recognize the 190 proof is very close to the taught concentration of 186 proof. Furthermore, a person having ordinary skill in the art would recognize that the more water removed by the distillations preceding the dewatering step, the lower the load on the dehydrating device(s) responsible for said dewatering.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Desphande by distilling the second feed stream to a purity of 190 proof (95% ABV) prior to feeding said second feed stream to the dewatering step, in order to remove as much water as possible prior to said step, thus lowering the load on the dehydrating device(s) responsible for said dewatering.

Claim(s) 7-9, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2008/0207959), hereafter referred to as Plante, in view of Desphande.
With regard to claim 7: Plante teaches an ethanol production method (abstract), the method comprising: 
A low boilers removal process including: receiving at a stripper column 22 at least one feed stream, i.e. a stream originating from fermenter 16, including ethanol, low boiling components, high boiling components, and water; removing at least a portion of the low boiling components from the at least one feed stream via an overhead stream 32 of the stripper column 22 (Figure 1, paragraphs [0018] and [0021]). 
Note: Plante explicitly teaches that the column 22 may be a stripper column (paragraph [0018]). 
Note: Although it is not explicitly taught, it is understood that the feed stream (the stream originating from fermenter 16) contains low boilers, as the column 22 is illustrated as removing low boilers through the reflux loop 32, i.e. the offtake portion of said reflux loop (Figure 1, paragraph [0018]). Likewise, although it is not explicitly taught, it is understood that the feed stream contains high boilers, as the column 22 is illustrated as removing a portion of high boilers from the bottom of the column 22 as stillage 50 (Figure 1, paragraphs [0018] and [0021]).
A water removal process including: generating a vaporous stream (distilled ethanol) 24 from the at least one feed stream via the stripper column 22; removing at least a portion of the water from the vaporous stream via one or more membranes 80 of a membrane unit 38 to produce an anhydrous feed stream (product) 12 including ethanol and a small fraction of contaminants, i.e. the anhydrous feed stream 12 comprises 1% or fewer contaminates (Figures 1, paragraphs [0018], [0019], [0020], [0023]).
Plante does not explicitly teach that the anhydrous feed stream includes high boiling components. Furthermore, Plante is silent to a high boilers removal process including: receiving the anhydrous feed stream; removing at least a portion of the high boiling components of the anhydrous feed stream from the anhydrous feed stream via a bottom stream of a distillation column; and producing an overhead stream from the distillation column, wherein the overhead stream includes a high-grade ethanol product.
However, as discussed above, the anhydrous feed of Plante does contain a small amount of contaminates, i.e. contaminates in the amount of less than 1%. It is understood that at least some of said contaminates will be high boiling components. As evidence, Examiner points to Desphande, which teaches a method which includes a step of removing high boiling components from an anhydrous ethanol stream using a distillation column (high boiler column) 36 (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31). Desphande, teaches that the removal of high boilers from anhydrous ethanol is carried out to remove high boiling compounds such as butanol, and thus, their associated taste and odor (Page 6 Lines 5-20). These teachings by Desphande indicate, or at least suggest, that 1) the trace contaminates present in anhydrous ethanol will include high boiling components, and 2) it is desirable to remove said high boiling components from anhydrous ethanol in order to remove their associated odors and tastes. Even if Deshpande’s teachings do not serve as evidence that high boiling components are necessarily present in the anhydrous feed stream 12 of Plante, said teachings would suggest to one of ordinary skill in the art that there is a significant possibility that such high boiling components are present. Thus, a person having ordinary skill in the art would be motivated by the teachings of Desphande to add a step of high-boiler removal to Plante to address the presence of high boilers in the anhydrous feed stream 12.
Deshpande teaches an ethanol production method (abstract), the method comprising: A low boilers removal process including: receiving at a first distillation column (low boiler column) 33, a first feed stream (dilution tank stream) 16 including ethanol, low boiling components, high boiling components, and water; removing at least a portion of the low boiling components from the first feed stream 16 via an overhead stream 19/27 of the first distillation column 33; and producing a first bottom stream (second hydrous ethanol stream) 17 from the first distillation column 33 (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31); A water removal process including: receiving a second feed stream (rectified ethanol stream) 28 including ethanol, high boiling components, and water, the second feed 28 stream including at least a portion of the first bottom stream 17; and removing at least a portion of the water from the second feed stream 28 to produce an anhydrous stream 18 (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31); And a high boilers removal process including: receiving in a second distillation column (high boiler column) 36, a third feed stream 18 including ethanol and high boiling components, the third feed stream 18 being at least a portion of the anhydrous stream 18; removing at least a portion of the high boiling components of the third feed stream from the third feed stream via a bottom stream 23 of the second distillation column 36; and producing an overhead stream 20 from the second distillation column 36, wherein the overhead stream 20 of the second distillation column 36 includes a high-grade ethanol product (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Plante in view of Deshpande by adding a high boilers removal process including: receiving the anhydrous feed stream; removing at least a portion of the high boiling components of the anhydrous feed stream from the anhydrous feed stream via a bottom stream of a distillation column; and producing an overhead stream from the distillation column, wherein the overhead stream includes a high-grade ethanol product, in order to obtain a method which is capable of removing trace high boiling contaminates such as butanol from the anhydrous feed stream, so as to remove the odor(s) and taste(s) associated therewith. 
Note: Even in the unlikely event that such high boiler components are not necessarily present in the anhydrous feed stream 12 of Plante, the above modification would remain obvious, as it would allow Plante to process feed streams which would, upon processing in the stripper column 22 and membranes 38/80, result in an anhydrous ethanol feed 12 containing trace high boiling contaminates, by providing Plante with a means for removing said contaminates (said means being the high boilers removal process), thus rendering Plante capable of processing a wider amount of ethanol containing feeds so as to produce substantially pure anhydrous ethanol therefrom. In the unlikely event that such high boiler components are not necessarily present in the anhydrous feed stream 12 of Plante, it would have been obvious to one of ordinary skill in the art to further modify Plante by processing a feed stream which would, upon processing in the stripper column 22 and membranes 38/80, result in an anhydrous ethanol feed 12 containing trace high boiling contaminates, in order to, with predictable success, obtain a substantially pure anhydrous ethanol from said feed stream, which if processed by a prior art process lacking the high boilers removal process, would yield a product having undesirable high boiling contaminates as well as taste(s) and odor(s) associated therewith.
With regard to claim 8: Modified Plante is silent to removing at least a portion of carbon dioxide contained in the at least one feed stream from the at least one feed stream prior to receiving the at least one feed stream at the stripper column.
However, as discussed above, the feed stream in Plante originates from a fermenter 16 (Plante: Figure 1, paragraphs [0018] and [0021]). It is notoriously well understood that that fermentation produces CO2 as a byproduct. Thus, it is understood that the feed stream in Plante will comprise an amount of CO2 dissolved therein. 
Furthermore, it is notoriously standard practice in ethanol production to remove CO2 contained in fermented, ethanol containing streams. For example, Deshpande teaches removing carbon dioxide contained within a feed stream in degassing columns at the top of analyzer columns 30 and 31 prior to said first stream 16 being fed to the first dilation column 33 where low boiling components are removed therefrom via the first distillation column 33 (Figures 1 and 3, Page 4 Line 25-Page 5 Line 15, Page 6 Lines 35-Page 7 Line 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Plante in view of Deshpande by adding a step of removing at least a portion of carbon dioxide contained in the at least one feed stream from the at least one feed stream prior to receiving the at least one feed stream at the stripper column, in order to provide Plante with a necessary means of removing CO2 contained in the feed stream. 
With regard to claims 9 and 25: Modified Plante is silent to the at least one feed stream including two or more separate feed streams, each separate feed stream including ethanol, low boiling components, high boiling components, and water.
However, modifying Plante to receive such two or more separate feed streams would constitute merely duplicating the feed stream of Plante, i.e. by providing Plante with two or more fermenters which each provide a feed stream to the stripper column 22. The “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04(VI)B).
It would have been obvious to one of ordinary skill in the art to further modify Plante by duplicating the fermenter 16, and thus, the feed stream originating therefrom, such that the at least one feed stream included at least two feed streams, in order to obtain a predictably functional method wherein the stripper column 22 receives feed streams from two or more fermenters.
In Plante modified as described above, i.e. to receive the at least one feed stream in the form of at least two feed streams, the stripper column 22 is configured to process all of the two or more feed streams of the one or more feed streams in a substantially identical manner. As discussed in the rejection of claim 7 above, the stripper column 22 in base Plante is configured to remove at least a portion of the low boiling components from the feed stream originating from the fermenter 16 via an overhead stream, i.e. the offtake portion of the reflux loop 32 (Plante: Figure 1, paragraphs [0018] and [0021]). Therefore, in modified Plante, the stripper column 22, being configured to process all of the two or more feed streams of the one or more feed streams in a substantially identical manner, is configured to remove at least a portion of the low boiling components from a second feed stream of the at least two feed streams of the at least one feed stream. 
With regard to claim 24: In modified Plante, removing the portion of the low boiling components includes withdrawing the portion of the low boiling components via the offtake portion of said the offtake portion the reflux loop 32 (Plante: Figure 1, paragraph [0018]).
Modified Plante does not explicitly teach externally venting said components. However, withdrawing said portion of low boiling point components from the stripping column 22 necessarily constitutes a step of externally venting said components, i.e. venting said components externally from the stripping column.
In the alternative, i.e. in the unlikely event that the taught withdrawing of said components does not qualify as externally venting, a person having ordinary skill in the art would recognize that said components would need to be disposed of somehow. Furthermore, it is notoriously well known in the art to dispose of unwanted components by venting said components “externally”, i.e. to the environment.
If Plante did not necessarily meet the limitation of venting the low boiling components externally, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Plante by adding a step of externally venting the removed portion of the low boiling point components, i.e. by venting said components to the environment, in order to obtain a method wherein the non-condensable low boiling point components are successfully disposed of.

Claim(s) 1, 5, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickney (US 2015/0224420) and Messick et al. (US 4,422,903), hereafter referred to as Messick.
With regard to claim 1: Hickney teaches an ethanol production method (abstract), the method comprising:
A low boilers removal process including: receiving at a first distillation unit (vapor separator) 104 a first feed stream (fermentation broth) 102 including ethanol, low boiling components, high boiling components, and water (Figure 1, paragraphs [0034]-[0038]), removing at least a portion of the low boiling point components from the first feed stream 102 via an overhead stream 106 of the first distillation unit 104 (Figure 1, paragraphs [0034]-[0038]), and producing a first bottom stream 108 from the first distillation unit 104 (Figure 1, paragraphs [0034]-[0038]).
A water removal process including: receiving a second feed stream (overhead stream) 118 including ethanol, high boiling components and water, the second feed stream 118 including at least a portion of the first bottom stream 108, i.e. the portion of said stream which has been obtained as the overhead stream from column 116 and removing at least a portion of the water from the second feed stream 118 to produce an anhydrous (dehydrated) stream 132 (Figure 1, paragraphs [0034]-[0038]).
And a high boilers removal process including: receiving in a second distillation column (distillation assembly) 134, a third feed stream 132 including ethanol and high boiling components, the third feed stream being at least a portion of the anhydrous stream 132, removing at least a portion of the high-boiling components of the third feed stream 132 via a bottom stream of the second distillation column 134 (Figure 1, paragraphs [0034]-[0038]), and producing a product stream 138 from the second distillation column 134, wherein said product stream 138 of the second distillation column includes a high-grade ethanol product (Figure 1, paragraphs [0034]-[0038]).
Hickney is silent to the product stream 138 being an overhead stream of the second column 134.
In Hickney, the product stream 136 is the overhead stream of the second column 134 (Figure 1, paragraphs [0034]-[0038]). However, a person having ordinary skill in the art of distillation would have a reasonable expectation that the second distillation column 134 could be successfully split into two separate columns arranged in series, as depicted in Examiner’s Figure 1 below, wherein the second of two columns (134b in Examiner’s Figure 1 below) produces the ethanol product stream 138 as its overhead. A person having ordinary skill in the art of distillation would expect that said two columns, as illustrated in Examiner’s Figure 1 below, would function in a substantially identical manner to the single column 134 of Hickney.

    PNG
    media_image5.png
    456
    661
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hickney by splitting the distillation column 134 into two distillation columns arranged in series as illustrated in Examiner’s Figure 1 above, the two distillation columns arranged in series being comprised of a second column 134b which receives a third feed stream (the bottom stream from additional column 134a) including ethanol and high boiling point components, the third feed stream being at least a portion of the anhydrous stream 132 (i.e. the portion of the anhydrous stream 132 obtained as the bottom product of column 134a), wherein the second column 134b removes a portion of the high boiling components of the third stream via a bottom stream 140 of the second distillation column, and wherein the second distillation column 134b produces an overhead stream 138 from the second distillation column, wherein the overhead stream 138 of the second distillation column 134b includes a high-grade ethanol product, in order to obtain a distillation step which separates streams 136, 138, and 140 from one another with predictable success.
Modified Hickney is silent to the first distillation unit (vapor separator) 104 being a first distillation column.
However, it is known in the art to carry out separations such as that carried out in the first distillation unit 104 using columns. For example, Messick teaches a method of producing anhydrous ethanol (abstract), the method comprising a first distillation step (degassing step) which is carried out in a first distillation column (degassing vessel/tower) 30 for separating carbon dioxide from a ethanol containing feed stream 29 (Figure 1, Column 3 Lines 25-55). Note: Although said degassing vessel/tower 30 is not explicitly described as being a distillation column, it is understood that said degassing vessel/tower is a distillation column, at least because it is described as a tower in Figure 1 (tower being used synonymously with column in the art) which vaporizes dissolved gas within the feed stream 29 through contact with a steam 32 (which is understood to act essentially as a stripping steam) (Figure 1, Column 3 Lines 25-55). Thus, it is understood that the degassing tower 30 is a column which carries out a separation having the qualities of distillation, and therefore, that said degassing tower is a distillation column. 
The first distillation unit (vapor separator) 104 of Hickney serves essentially the same purpose as the degassing distillation column (degassing vessel/tower) 30 of Messick, i.e. both the first distillation unit 104 of Hickney and the degassing distillation column 30 of Messick separate carbon dioxide and other dissolved gases from a distillation feed stream (Hickney: Paragraph [0035]; Messick: Column 3 Lines 25-55). Therefore, a person having ordinary skill in the art would have a reasonable expectation that the distillation column 30 of Messick could be successfully substituted for the first distillation unit 104 in Messick so as to obtain a workable first distillation step. Furthermore, a person having ordinary skill in the art would recognize that there are certain advantages to the use of distillation columns over the use of simpler vapor-liquid separators. In particular, a person having ordinary skill in the art would recognize that distillation columns obtain better (more complete) separations as opposed to single stage separators such as flash vessels.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hickney in view of Messick by replacing the first distillation unit 104 with a first distillation column (i.e. a degassing distillation column), in order to obtain a method wherein the first distillation is carried out more completely, i.e.  wherein a higher percentage the dissolved gases in the feed stream 102 are removed in the first distillation.
With regard to claim 5: Modified Hickney can be alternatively characterized (i.e. in the alternative to the characterization described in the rejection of claim 1 above) as comprising a water removal process including receiving a second feed stream (overhead fraction from first stage column 110) 114 including ethanol, high boiling components, and water, the second feed stream 114 including at least a portion of the first bottom stream 108 (Hickney: Figure 1, paragraphs [0034]-[0038]), and removing at least a portion of the water from the second feed stream 114 to produce an anhydrous stream (Figure 1, paragraphs [0034]-[0038]),  wherein removing at least a portion of the water from the second feed stream 118 to produce an anhydrous stream includes: generating a vaporous stream (overhead stream of second stage column 116) 118 from the second feed stream via a vaporizer (second stage column) 116; and contacting at least a portion of the vaporous stream 118 with a molecular sieve unit 130 (Hickney: Figure 1, paragraphs [0034]-[0038]).
With regard to claim 21: Modified Hickney teaches that removing the portion of the low boiling point components includes withdrawing the portion of low boiling point components 106 (Hickney: Paragraph [0035], Figure 1).
Modified Hickney does not explicitly teach externally venting said components. However, withdrawing said portion of low boiling point components 106 from the first distillation column 104 necessarily constitutes a step of externally venting said gases (i.e. venting said gases externally from the first distillation column 104.
In the alternative, i.e. in the unlikely event that the taught withdrawing of said gases does not qualify as externally venting, a person having ordinary skill in the art would recognize that said components would need to be disposed of somehow. Furthermore, it is notoriously well known in the art to dispose of non-condensable gases (such as the CO2 and other gases removed with the low boiling point components in the step of removing the portion of the low boiling point components in Hickney) by venting said gases “externally”, i.e. by venting said gases to the atmosphere.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hickney by adding a step of externally venting the removed portion of the low boiling point components, i.e. by venting said gases to the atmosphere, in order to obtain a method wherein the non-condensable low boiling point products are successfully disposed of.
With regard to claim 22: The second feed stream 118, i.e. the overhead stream of the column 116, is described as “azeotrope containing” (Hickney: paragraph [0036]) and as “containing an azeotrope of ethanol and water” (Hickney: claim 1). It is understood that an azeotrope of ethanol and water is a 95% alcohol by volume solution of alcohol and water, i.e. a 190 proof alcohol stream. Therefore, it is understood that the second feed stream of modified Hickney is a 190P feed stream.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katzen et al. (US 4,217,178) teach a method of obtaining anhydrous ethanol by azeotropic distillation. Katzen et al. is similar to the Messick reference relied upon as a secondary reference in some of the 103 rejections above.
Lee et al. (US 2012/0277493) teach a method similar to that claimed by Applicant. The embodiment of Figure 3 in Lee et al. anticipates or renders obvious at least some of Applicant’s claims. 
Lee et al. (US 9,000,233) is the granted patent corresponding to the Lee et al. PG pub cited above. 
Johnston et al. (US 2013/0035525) teach a method similar to that claimed by Applicant. The embodiment of Figure 2 in Johnston et al. anticipates or renders obvious at least some of Applicant’s claims.
Johnston et al. (US 8,877,987) is the granted patent corresponding to the Johnston PG Pub cited above.
Plante et al. (US 8,128,826) is the granted patent corresponding to the Plante PG Pub relied upon in some of the 103 rejections above. 
Haaz et al. (“Development of Anhydrous Ethanol Purification: Reduction of Acetal Content and Vapor–Liquid Equilibrium Study of the Ethanol–Acetal Binary System”) teach a method of subjecting an anhydrous ethanol stream to remove acetal therefrom. The teachings of Haaz would suggest the addition of a step which is at least similar the claimed “high boilers removal process” to substantially any prior art process of obtaining anhydrous ethanol. However, Haaz et al. was published after the effective filing date of the present application, and therefore, does not qualify as prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772